Citation Nr: 0410229	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  96-48 876	)	DATE
	)
		)
	

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical spine 
disorder.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a disorder of the 
bilateral hands and arms.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a disorder of the 
bilateral knees and legs.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a disorder of the 
bilateral shoulders.

5.  Entitlement to an increased disability rating for the service-
connected thoracic spine disorder, currently evaluated as 40 
percent disabling.

6.  Entitlement to service connection for a lumbar spine disorder.

7.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (the RO).  

Procedural history

The veteran had active service from January 1986 to May 1986 and 
from April 1987 to February 1990. 

The veteran was granted service connection for a thoracic spine 
disorder in an October 1990 VA rating decision; a noncompensable 
disability rating was assigned.  
In a June 1996 rating decision, the veteran's disability rating 
was increased to 20 percent.  The veteran disagreed with the June 
1996 rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's substantive 
appeal (VA Form 9) in September 1996.  

In a December 1996 rating decision, the veteran's disability 
rating was increased to 40 percent.  The veteran informed the RO 
in July 1997 that he wished to continue his appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted 
the maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  

In an October 1998 rating decision, the RO denied claims of 
entitlement to service connection for claimed disorders of the 
cervical spine, shoulders, arms, hands, knees and legs.  The RO 
also denied a claim of entitlement to TDIU.  The veteran did not 
appeal that rating decision.  

In May 2000, the veteran's representative submitted a VA Form 646 
in which he asserted that the service connection and TDIU claims 
were inextricably intertwined with the increased rating claim, 
which was then (and is now) on appeal.  In a May 2000 rating 
decision, the RO noted that the service connection and TDIU claims 
had been denied in October 1998 and that the denial had not been 
timely appealed.  The RO treated the May 2000 VA Form 646 as an 
attempt to reopen the previously denied claims.  The RO concluded 
that the claims would not be reopened.  The veteran perfected an 
appeal as to that decision in March 2001.

In May 2001, the Board remanded the increased rating claim for 
further evidentiary development.  After the requested development 
was accomplished, the RO issued a supplemental statement of the 
case (SSOC) which confirmed and continued the 40 percent 
disability rating for the thoracic spine disorder and which 
continued previous denials as to the service connection and TDIU 
issues.  The case has now been returned to the Board.

As will be explained in the REMAND section below, in a February 
2003 rating decision the RO denied the veteran's claim of 
entitlement to service connection for a lumbar spine disability.  
In April 2003 the veteran submitted a communication to the RO 
which was arguably a notice of disagreement as to that decision.   

The issues of entitlement to an increased disability rating for 
the thoracic spine disorder, entitlement to TDIU and entitlement 
to service connection for a lumbar spine disorder will be 
addressed in the REMAND section below.  Those issues have been 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action is 
required on his part.

Other issues not on appeal

In an August 2001 VA Form 647 the veteran's local representative 
included the veteran's hips among the joints which were claimed to 
be problematical secondary to the service-connected thoracic spine 
disability.  It does not appear that the veteran has otherwise 
claimed service connection for a disorder of the  hips, and in any 
event this has not been adjudicated by the RO.  If the veteran in 
fact wishes to pursue such a claim, he should contact the RO.  

In various statements from the veteran and his representative, the 
veteran maintains that he has a psychiatric disorder which is due 
to his service-connected thoracic spine disorder.  See, in 
particular, the August 2003 hearing transcript.  That claim has 
not been developed and therefore cannot now be considered by the 
Board.  It is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed October 1998 rating decision, the RO denied 
service connection for disabilities of the cervical spine, 
bilateral shoulders, bilateral arms and hands and bilateral knees 
and legs on both a direct basis and as secondary to the veteran's 
service-connected thoracic spine disability. 

2.  The evidence associated with the claims file subsequent to the 
RO's October 1998 rating decision is not new and so significant 
that it must be considered in order to fairly decide the merits of 
the veteran's claims.


CONCLUSIONS OF LAW

1.  The RO's October 1998 decision denying service connection for 
disabilities of the cervical spine, bilateral shoulders, bilateral 
arms and hands and bilateral knees and legs is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  Since the October 1998 decision, new and material evidence has 
not been received, and so the claims of entitlement to service 
connection for disabilities of the cervical spine, bilateral 
shoulders, bilateral arms and hands and bilateral knees and legs 
are not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 
3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a cervical 
spine disorder.

2.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a disorder of 
the bilateral hands and arms.

3.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a disorder of 
the bilateral knees and legs.

4.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a disorder of 
the bilateral shoulders.

The veteran seeks to reopen claims of entitlement to service 
connection for a cervical spine disorder and for disabilities of 
the bilateral shoulders, bilateral arms and hands and bilateral 
knees and legs, which were denied by the RO in October 1998 on 
both a direct and a secondary basis.  Because these issues involve 
similar theories of entitlement, similar evidence and similar 
contentions, the Board will address them in a common discussion 
below.

The Board points out that although in February 2003 the RO 
reopened the claims and adjudicated them on the merits, the Board 
must first examine whether the evidence warrants reopening the 
claims.  This is significant to the Board because the preliminary 
question of whether a previously denied claim should be reopened 
is a jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002)].  This law eliminated the 
former statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
but not yet final as of that date.  However, the VCAA appears to 
have left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceeding 
to evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit under 
a law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA and 
the implementing regulations in light of the record on appeal, and 
for reasons expressed immediately below finds that the development 
of these issues has proceeded in accordance with the provisions of 
the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].

The Board observes that the veteran was notified by the October 
1998 and May 2000 rating decisions, by the March 2001 statement of 
the case (SOC), and by the February 2003 SSOC of the pertinent law 
and regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence with 
respect to his claims.  

More significantly, a letter was sent to the veteran in June 2001, 
with a copy to his representative, which was specifically intended 
to address the requirements of the VCAA.  Crucially, the veteran 
was informed by means of the June 2001 letter as to what evidence 
he was required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter specifically addressed the 
evidence required to reopen a previously denied claim, as well as 
the evidence necessary to substantiate a claim for service 
connection.  In terms of the responsibilities for obtaining 
evidence, the letter explained that VA would obtain government 
records and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, etc., but that 
he was responsible for providing sufficient information to VA to 
identify the custodian of any records.  

The Board finds that this document properly notified the veteran 
and his representative of the information, and medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim, and it properly indicated 
which portion of that information and evidence is to be provided 
by the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the letter requested a response within 60 days, it also 
expressly notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the Secretary 
within one year from the date notice is sent].  

In this case, the VCAA notice letter was sent out after initial 
adjudication of the claim.  However, the initial decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  The 
Board believes that the VCAA cannot logically be read to require 
notice prior to initial adjudication in cases initially decided 
prior to its enactment.  Moreover, the Board believes that any due 
process concerns have been eliminated by the readjudication of the 
claim in February 2003.

In this case, the letter sent to the veteran expressly notified 
him that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  In 
addition, the notice was sent prior to adjudication of the issue 
by the RO.  Therefore, the Board finds that the veteran was 
notified properly of his statutory rights.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to assist 
a claimant in the development of a previously finally denied claim 
does not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Board additionally observes that general due process 
considerations have been adhered to in this case.  See 38 C.F.R. § 
3.103 (2003).  In connection with his appeal the veteran testified 
at a RO hearing in December 1996.  He also presented testimony 
before the undersigned Veterans Law Judge at a videoconference 
hearing in August 2003, and accepted such hearing in lieu of an 
in-person hearing.  See 38 C.F.R. § 20.700(e) (2003).  Transcripts 
of both hearings are associated with the claims file.

Pertinent Law and Regulations 

Direct service connection 

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred in 
service.  38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310 (2003); see also Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from the 
aggravation of a non service-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 
3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In 
Allen, the United States Court of Appeals for Veterans Claims (the 
Court)  concluded that ". . . pursuant to 1110 and 3.310(a), when 
aggravation of a veteran's non-service- connected condition is 
proximately due to or the result of a service-connected condition, 
such veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of disability 
existing prior to the aggravation." Id.

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies.  There must be 
(1) evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence establishing 
a connection between the service- connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).
 
Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies prospectively 
to all claims made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620-30 (Aug. 29, 2001) [to be codified at 38 C.F.R. § 
3.156(a)].  The veteran filed his claim to reopen in May 2000, 
prior to that date.  Therefore, the earlier version of the law, 
described in the paragraph immediately below, is applicable in 
this case.  

New and material evidence is defined as evidence not previously 
submitted to agency decision-makers that bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to decide fairly the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000).  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been finally 
denied, the claim will be reopened and decided upon the merits.  
Once it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits of the 
claim in light of all the evidence, both new and old, after 
ensuring that the VA's statutory duty to assist the appellant in 
the development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Analysis

The veteran has claimed entitlement to service connection for the 
cervical spine disorder and for disorders of the bilateral 
shoulders, arms, hands, legs and knees on both a direct and a 
secondary basis.  Specifically, he contends that he sustained 
various musculoskeletal disabilities in the same incident which 
resulted in his service-connected thoracic spine disability.  He 
alternatively contends that his claimed musculoskeletal 
disabilities were caused or aggravated by the service-connected 
thoracic spine disability.  

As noted elsewhere in this decision, the veteran's initial claim 
of entitlement to service connection for these claimed 
musculoskeletal disabilities was denied in an unappealed October 
1998 RO rating decision.  Although in May 2000 the veteran's 
representative appeared to assert that the service connection 
issues which were denied in October 1998 were on appeal, such is 
not the case, and this argument has not been subsequently advanced 
by or on behalf of the veteran.   

As discussed in detail above, before the Board can evaluate the 
merits of a previously denied claim, it must first determine 
whether a claimant has submitted new and material evidence with 
respect to that claim.  

As noted above, entitlement to service connection requires a 
showing of (1) evidence of a current disability; (2) evidence of 
in-service disease or injury or alternatively of a service-
connected disability; and (3) medical nexus evidence establishing 
a connection between the service- connected disability and the 
current disability.  See Hickson and Wallin.

Evidence of record in October 1998

At the time of the October 1998 rating action, the evidence then 
of record clearly established that the veteran was service 
connected for a thoracic spine disability, the predicate condition 
for his secondary service connection claims.  Thus, the second 
Wallin element was met as to all of the claims.  

The evidence also showed that the veteran suffered an injury to 
his thoracic spine in service with complaints during service of 
radiation to the upper back, lower extremities and between the 
shoulder blades.  In addition, various service medical records 
show treatment for various ankle, knee and shoulder which appears 
to have been minor.  Thus, while the service medical records do 
not establish a diagnosis of a chronic disability with respect to 
the cervical spine, shoulders, arms, legs, hands or knees, the 
thoracic spine injury arguably satisfied the second Hickson 
element at the time of the October 1998 rating decision.  

With respect to element (1), current disability, the evidence at 
the time of the October 1998 decision included a June 1998 
examination report which included a  finding of class 2 
degenerative change of the intervertebral disc at C4-5 and a disc 
abnormality at C5-6 with degenerative changes at that location.  
Accordingly, element (1) was established with respect to the 
cervical spine.  However, the evidence of record in October 1998 
showed no current disabilities with respect to the knees, legs, 
hands, arms or shoulders.  A July 1997 VA examination contained a 
notation of bilateral knee pain of unknown cause; x-rays of the 
knees were normal.  The Board notes that complaints of pain do not 
constitute a disability.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) [symptoms alone, without a finding of 
an underlying disorder, cannot be service-connected].

With respect to the third element, medical nexus, other than the 
veteran's own contentions, there was no evidence of record in 
October 1998 purporting to show a relationship between any in-
service injury or disease and any current disability.  Nor was 
there any evidence purporting to establish a relationship between 
the veteran's service-connected thoracic spine disorder and any of 
the claimed disorders.  Indeed, the June 1998 VA examiner 
specifically stated his opinion that there is "no way of which I 
am aware that disease of the thoracic spine can cause hip, neck, 
knee, shoulder, leg, hand [or] arm difficulties."  According to 
the examiner, the only way that the claimed symptoms could occur 
is in the presence of disease of the nervous system, which was not 
found.  Moreover, the examiner stated his opinion that the 
veteran's complaints were simulated, and that the veteran was 
without disease of any portion of the central or peripheral 
nervous systems, their blood supply, soft tissue covering or bony 
encasements.

The October 1998 RO rating decision

In October 1998, the RO denied the veteran's claim of entitlement 
to service connection for the various claimed disabilities on both 
a direct and a secondary basis.  The RO determined that none of 
the claimed disabilities currently existed "with the possible 
exception of the neck".  Further, the RO determined that there was 
no evidence of chronic disease in service, and that the only 
medical nexus opinion of record, that of the June 1998 examiner, 
was against the veteran's claim.

The RO stated that "the veteran would have to submit evidence 
showing that he acquired chronic neck, shoulder, arm, hand, hip, 
knee and leg conditions during active service, or evidence showing 
that he has neck, shoulder, arm, hand, hip, knee and leg 
conditions which are medically related to his thoracic back 
injury."  [October 1998 rating decision, page 6.]

The additionally submitted evidence 

The evidence submitted after the October 1998 denial similarly 
does not tend to establish the presence of a chronic in-service 
disability, the current existence of any of the claimed 
disabilities or to establish a nexus between any in-service injury 
or the service-connected thoracic spine disorder and any claimed 
disability.  
Indeed, the veteran has submitted no additional medical evidence 
whatsoever.  

Statements from the veteran, including his August 2003 hearing 
testimony, reiterate his previously-stated contentions that a 
relationship exists between the claimed conditions and his service 
and/or his service-connected thoracic spine disorder.  These 
statements cannot be considered to be new, since they amount to 
repetitions of statements previously advanced.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, such statements 
cannot be considered to be material as to the matter of medical 
nexus.  It is well settled that laypersons without medical 
training, such as the veteran, are not competent to opine as to 
medical matters such as the date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the 
Court noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on which 
to reopen a claim for service connection.  In Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

In conclusion, for the reasons stated above, the Board finds that 
the evidence submitted subsequent to the October 1998 denial of 
the veteran's claims, which in essence amounts to mere repetition 
of the veteran's previous contentions, is not so significant that 
it must be considered in order to fairly decide the merits of the 
veteran's claim.  Accordingly, new and material evidence has not 
been submitted and the claims of entitlement to service connection 
for a cervical spine disorder and disorders of the bilateral 
shoulders, arms, hands, legs and knees are not reopened. 
The benefits sought on appeal remain denied.

Additional comment

As discussed above, there is no duty on the part of VA to assist 
the veteran in the development of his claims in the absence of 
reopened claims.  The Board views its discussion above as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996).


ORDER

New and material evidence not having been submitted, the claim of 
entitlement to service connection for a cervical spine disorder is 
not reopened.

New and material evidence not having been submitted, the claim of 
entitlement to service connection for a disorder of the bilateral 
shoulders is not reopened.

New and material evidence not having been submitted, the claim of 
entitlement to service connection for a disorder of the bilateral 
arms and hands is not reopened.

New and material evidence not having been submitted, the claim of 
entitlement to service connection for a disorder of the bilateral 
knees and legs is not reopened.


REMAND

5.  Entitlement to an increased disability rating for a service-
connected thoracic spine disorder, currently evaluated as 40 
percent disabling.

6.  Entitlement to service connection for a lumbar spine disorder.

7.  Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).

The increased rating claim

The most recent VA examination is dated June 1998.  In an April 
2003 letter, the veteran indicated that his service-connected 
thoracic spine disability had worsened.    He further indicated 
that he had been recently treated by VA for his thoracic spine 
symptoms and requested that his recent treatment records be 
obtained and considered.  In an April 2003 Form 646, the veteran's 
representative specifically requested that the Board obtain recent 
VA treatment records and a new examination.

VA's duty to assist the veteran includes obtaining medical records 
identified by the veteran, and includes obtaining a thorough and 
contemporaneous evaluation where necessary to reach a decision on 
the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2003); see also Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Moreover, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also notes that the veteran has not been provided with 
the current version of the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), which were amended 
effective September 26, 2003.  The veteran has been rated under 
Diagnostic Code 5293 for intervertebral disc syndrome (now 
Diagnostic Code 5243); that diagnostic code now specifically 
provides that he must be evaluated under both the General Formula 
and under the formula for rating intervertebral disc syndrome, to 
determine which method results in the higher evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2003).  

When the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he has 
been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the veteran must be provided with the new 
spine regulations, and his claim must then be readjudicated by the 
agency of original jurisdiction.

The service connection claim

The Board additionally notes that an April 2003 letter from the 
veteran, although hardly a model of clarity, arguably expressed 
disagreement with a February 2003 rating decision which denied his 
claim of entitlement to service connection for a lumbar spine 
disorder.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA's 
statutory duty to assist means that VA must liberally read all 
documents or oral testimony submitted to include all issues 
presented].  The record does not reflect that a SOC has been 
issued by the RO or that the veteran has indicated a desire to 
terminate his appeal.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court held that in these circumstances, where a notice 
of disagreement is filed but a SOC has not been issued, the Board 
must remand the claim to VBA to direct that a SOC be issued.  

The Board observes in passing that it appears that the veteran is 
claiming service connection for the lumbar spine disability on 
both a direct and a secondary basis.

The TDIU claim

As noted in the Introduction, the veteran is also seeking 
entitlement to TDIU.  The thoracic spine disability is the 
veteran's only service-connected disability.  
Because the assignment of a disability rating for the thoracic 
spine disorder could affect the TDIU claim, those issues were 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) [two or more issues are inextricably intertwined 
if one claim could have significant impact on the other].

Accordingly, for the reasons stated above, this case is REMANDED 
to VBA for the following actions:

1.  VBA should obtain the veteran's recent VA medical records and 
associate them with his VA  claims folder.

2.  VBA should provide the veteran with the current version of the 
General Formula governing disorders of the spine, and he should be 
notified that this formula will be considered in conjunction with 
Diagnostic Code 5293 to determine which is more favorable.  The 
veteran should be afforded an appropriate amount of time to 
respond to this notice.  

3.  VBA should then schedule the veteran for a complete evaluation 
of his service-connected thoracic spine disorder in order to 
determine the current severity and manifestations of the disorder.  
The examiner should review the veteran's VA claims folder in 
conjunction with the examination.  The extent of disability 
resulting from the thoracic spine disability should be described 
by the examiner.  The report of the examination should be 
associated with the veteran's VA claims folder.

4.  VBA should then readjudicate the remaining claims. If the 
claims remain denied, VBA should issue a supplemental statement of 
the case.  In addition, a statement of the case pertaining to the 
issue of entitlement to service connection for a lumbar spine 
disorder should be issued, and in connection therewith the veteran 
should be provided with appropriate notice of his appellate 
rights.  The case should then be returned to the Board for further 
consideration, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) [to be 
codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 

VA FORM
JUN 2003 (RS) 
 4597
Page 2



